Title: James Madison to William B. Giles, 15 August 1829
From: Madison, James
To: Giles, William Branch


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Aug. 15. 1829
                            
                        
                         
                        Mr & Mrs. M. have duly recd. Govr. Giles polite & kind invitation to make a part of
                            his family during the approaching Convention. Other arrangemts. having been previously made for their accommodation on
                            that occasion, they do not avail themselves of his proffered hospitality; but are not the less sensible of the many thanks
                            which they owe for it & which they pray him to accept with returns of the best wishes for his happiness &
                            that of his family.
                        
                            
                                
                            
                        
                    